                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOE HAND PROMOTIONS, INC.,

                     Plaintiff,                         4:17CV3066

      vs.
                                              MEMORANDUM AND ORDER
RODRIGO SANCHEZ,

                     Defendant.


      On September 17, 2018, the court entered an order directing Defendant to
show cause why a judgment should not be entered against him as consistent
with the parties’ settlement agreement. The show cause order was mailed to
Defendant at his last known address. The mailing was not returned.


      Defendant has not responded to the show cause order, and the deadline
for doing so has passed.


      Accordingly,


      IT IS ORDERED:


      1)    Defendant has failed show cause why this court should not enter a
judgment enforcing the parties’ settlement of the above-captioned case.


      2)    Judgment will be entered accordingly.


      October 9, 2018.                     BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
